Title: From George Washington to Jabez Bowen, 27 December 1789
From: Washington, George
To: Bowen, Jabez


          
            Sir
            New York Decr 27th 1789.
          
          The letters with which you have been pleased to favor me, dated in Octr and the 15th of the present month came duly to

hand, and are entitled to my thanks for the communications contained in them.
          As it is possible the conduct of Rhode Island (if persevered in) may involve questions in Congress which will call for my official decisions, it is not fit that I should express more than a wish—in reply to your letter—than that the Legislature at the coming Session would consider well before it again rejects the proposition for calling a Convention to decide on their accession to or rejection of the present government. The adoption of it by No. Carolina has left them entirely alone. I am much obliged to you for your good wishes, and with esteem & regard I am—Sir Yr Most Obedt Hble Servt
          
            G. W——n
          
        